DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
This claim was previously rejected as unpatentable over Nakayama in view of Kato. The allowability of the claims over this rejection will be discussed in response to arguments below. As amended the closest prior art of record is probably Cai et al. (US 2017/0115818). The claim with respect to this reference will be discussed:
Claim 1
Cai
1. (Currently amended) A touch device, comprising: 

a substrate comprising a first region and a second region, wherein the second region is adjacent to the first region;
The regions are shown in Fig. 7A: area 21 and surrounding area 22 and 23; the substrate is Fig. 7B: 11
a touch electrode layer disposed in the first region;
Fig. 7B: 142 are touch electrodes
a protective layer covering the touch electrode layer in the first region, wherein the protective layer has a plurality of openings exposing a portion of the touch electrode layer in the first region, and the openings extend from the first region to the second region; and
In Fig. 7B, inorganic layer 125 can be considered a “protective layer.” The openings are seen only from the side here but as per, e.g., paragraph 60 they might have a “groove structure” for containing the lead wires; the dotted line in the figure is the boundary between the first and second regions
a plurality of lead wires, wherein the lead wires are positioned in the openings and in direct contact with an upper surface of the portion of the touch electrode layer, each of the lead wires is conformal with a corresponding one of the openings and extending from the upper surface of the portion of the touch electrode layer to the second region, each of the openings is partially filled with one of the lead wires, a recess is defined in each of the openings, and the recess is above the portion of the touch electrode layer in the first region.
Fig. 7B: 24 are the lead wires. As can be seen in the figure they are in direct contact with the upper portion of touch electrode 142, and extend from the first region to the second region.
Although the lead wire grooves are not shown in the figure if they are structure like the electrode grooves the lead wires only partially fill the grooves as seen for electrodes 142 in Fig. 7B.
However, applicant’s specification defines “conformal” as “In other words, the metal layer 150 is conformally located on the bottom and sidewalls of the openings 144, and thereby a recess 154 is defined in each opening 144.” This is not shown in Cai. The groove is only partially filled but the metal layer is not formed on the sidewalls defining a recess.


	Therefore Cai is close but does not disclose all elements of the claim in combination. The missing elements do not seem to be known in this context at least in the prior art of record.
	Regarding claims 3-5:
	They are dependent on claim 1.
	Regarding claims 9 and 11:
	They contain language similar to claim 1.
	Regarding claim 12:
	It is dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 29 March 2022 and 24 November 2021 have been fully considered.
Note that applicant originally amended with arguments 24 November 2021 but the Examiner responded with a notice of non-responsive amendment. Applicant amended the claims 29 March 2022 to address this issue, but some of applicant’s arguments from the earlier submission are still applicable to the newly amended claims.
Applicant argued (24 Nov, page 9) that the new claim language directed toward the lead wires positioned above the touch electrode layers, with the recess above the portion of the touch layer rendered the claims allowable over Nakayama in view of Kato.
The Examiner agrees with this. In Nakayama the lead wires are connected in a substantially different way. Furthermore although Kato was relied on to teach the “conformal” portion, in Kato this conformal coating is just part of a single connection portion between the touch electrodes and the lead wires (as per Fig. 9) and so it can’t really be argued to teach a conformal coating that extends from the first region to the second region, and additionally in Kato the touch electrodes are above the lead wires and not vice-versa.
Therefore applicant’s amended claims are allowable over Nakayama in view of Kato. The Examiner thinks that Cai is now probably the closest prior art of record to the claims, but Cai does not disclose every element in combination as above and Kato’s conformal teaching is so specific to a single connection part that it probably is not reasonable to rely on it to teach the missing elements.
Therefore applicant’s claims are now allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694